IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43217

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 507
                                                )
       Plaintiff-Respondent,                    )    Filed: April 28, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
JORDAN GARTH BRANDON,                           )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jordan Garth Brandon pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1). In exchange for his guilty plea, an additional charge was dismissed. The district
court sentenced Brandon to a unified term of four years, with a minimum period of confinement
of one year. The district court retained jurisdiction, and Brandon was sent to participate in the
rider program.
       After Brandon completed his rider, the district court relinquished jurisdiction. However,
the district court sua sponte reduced Brandon’s sentence to a unified term of one and one-half



                                                1
years, with a minimum period of confinement of one year. Brandon appeals, claiming that the
district court should have further sua sponte reduced his sentence.
       Our decision in State v. Clontz, 156 Idaho 787, 792, 331 P.3d 529, 534 (Ct. App. 2014)
forecloses a claim that a district court erred by failing to sua sponte reduce an underlying
sentence upon relinquishment of jurisdiction. Brandon asserts that Clontz is distinguishable from
his case because the district court did sua sponte reduce his sentence. However, the district court
did not err because it did not deny any relief requested by Brandon. Accordingly, Brandon’s
argument that the court should have further sua sponte reduced his sentence fails.
       We note that pursuant to I.A.R. 14, Brandon could have directly appealed his sentence
after jurisdiction was relinquished. However, even if we treat Brandon’s appeal as an appeal of
his sentence, there is no error. Our appellate standard of review and the factors to be considered
when evaluating the reasonableness of a sentence are well established. State v. Burdett, 134
Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d 1148 (Ct. App.
1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v. Toohill, 103
Idaho 565, 650 P.2d 707 (Ct. App. 1982).
       Brandon’s argument that the district court should have further sua sponte reduced his
sentence is foreclosed by Clontz. Even if we treat Brandon’s appeal as a direct appeal of his
sentence, he has shown no error. The district court’s order relinquishing jurisdiction and the
sentence imposed are affirmed.




                                                 2